 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                         AT SEATTLE
 6
     ALBERTO AVILA CARDENAS,
 7                                 Petitioner,             Case No. 2:19-1148-MJP
 8          v.                                             ORDER OF DISMISSAL

 9 JERI BOE,

10
                                   Respondents.
11
            The Court, having reviewed Petitioner’s 28 U.S.C. § 2254 habeas petition (Dkt. No. 1),
12
     the Report and Recommendation of the Honorable Brian A. Tsuchida, Chief United States
13
     Magistrate Judge (Dkt. No. 18), and noting that no objections have been filed thereto, finds and
14
     ORDERS as follows:
15
            1.      The Report and Recommendation is ADOPTED;
16
            2.      Petitioner’s Motion for Leave of the Court to Conduct Discovery and Expansion
17
                    of the Record with Appointment of Counsel (Dkt. No. 17) is DENIED;
18
            3.      Petitioner’s 28 U.S.C. § 2254 habeas petition is DISMISSED WITH
19
                    PREJUDICE;
20
            4.      Petitioner is DENIED issuance of a certificate of appealability; and
21
            5.      The Clerk shall send a copy of this Order to the parties.
22

23



     ORDER OF DISMISSAL- 1
 1      DATED this 18th day of February, 2020.

 2

 3

 4
                                             A
                                             Marsha J. Pechman
                                             United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER OF DISMISSAL- 2
